At the outset, it gives me great pleasure to congratulate His Excellency Mr. Peter Thomson on his election as President of the General Assembly at its seventy-first session. I wish him every success in his endeavours.
Since its participation in the establishment of the United Nations, the Kingdom of Saudi Arabia has made every possible effort to achieve the noble purposes to which we all aspire. Today, under the leadership of His Majesty King Salman Bin Abdulaziz Al-Saud, we are doing our utmost to contribute to the maintenance of peace, security and stability, not only in our region but throughout the world.
We attach great importance to combating terrorism. We were the among the earliest victims of terrorism. In 1992, we were subjected to more than 100 terrorist operations, including 18 operations perpetrated by elements linked to a country of the region. Even before the events of September 11 2001, the Kingdom worked on an agreement among Arab countries to combat terrorism. We have been and are still waging a war to combat terrorist organizations. We have also joined more than 12 international agreements, and, in partnership with the United States and Italy, we are co-chairing the Global Coalition to Counter the Islamic State of Iraq and the Levant. Moreover, in order to rectify the extremist thinking among some individuals, we have established the Mohammed bin Naif Counseling and Care Center to provide care and to criminalize terrorism and its funding.
The Kingdom of Saudi Arabia is home to many Islamic religious sites. We were the first to condemn the terrorist attacks of 11 September. We have expressed our solidarity with the United States and we have sought to uproot terrorism. Security forces in the Kingdom have been able to uncover 268 terrorist operations before they took place, including operations against friendly countries. We find it odd that in the United States there is an attempt to ratify a law on sovereign immunity, which will have negative repercussions.
We believe that fighting terrorism requires international participation and an international partnership. We need concerted efforts at all levels in order to counter terrorism at the security, intellectual, financial and military levels. We also stress that fighting terrorism requires cooperation based on the rules and principles for which this Organization was established.
We also wish to commend the role of the Islamic military coalition to combat terrorism, which was established in Riyadh by 40 Islamic countries. We have provided all possible support and facilities to the command centre so that it can lead the efforts to combat terrorism. We hope the international community will participate in supporting this international centre to combat terrorism.
The international community must take all possible measures to put an end to the ongoing suffering of the Palestinian people. We believe that the Arab Peace Initiative should form the basis for restoring peace to the region in order to enable the Palestinian people to exercise their legitimate rights and establish an independent State with Jerusalem as its capital. We also condemn Israeli aggressions and attacks against Al-Aqsa mosque and the construction work that threatens the sanctity of the mosque.
The coalition forces that support Yemen’s legitimacy have sought to help the Yemeni people. The international community has rejected what the rebels are attempting to do. The Kingdom supports the efforts of the Special Envoy of the Secretary-General to reach a political resolution based on Security Council resolution 2216 (2015), the initiative of the Gulf Cooperation Council and the outcomes of the Yemen National Dialogue. The legitimate Government accepted this proposal, but the rebels rejected it and they continue to threaten and kill innocent civilians.
We are the biggest supporter of humanitarian operations in Yemen. We have provided humanitarian and development assistance, amounting to about 2 per cent of our income, to 95 countries. That is in addition to our humanitarian work for which purpose we have established the King Salman Humanitarian Aid and Relief Centre.
The crisis in Syria has left hundreds of thousands of people dead and injured, displaced millions and calls on us all to put an end to an unprecedented tragedy. Based on the first Geneva conference on the crisis in Syria, it is high time to find a political solution to the crisis that would ensure Syria’s unity and maintain its institutions. Since the beginning of the crisis, the Kingdom has opened its doors to host hundreds of thousands of Syrians, not as refugees in camps but on the basis of brotherly and ethical principles in order to maintain their dignity and safety. We have provided them with all of the necessary facilities, as well as health care. We also provided them with job and education opportunities.
We call on our brothers and sisters in Libya to continue to rebuild their State and confront the terrorist groups. With regard to Iraq, we stress that it is important to maintain Iraq’s unity and territorial integrity and rid the country of all terrorist groups. We condemn any activity that leads to strife and violence.
Our embassy in Tehran and our consulate in Mashhad were the targets of attacks under the watchful eye of the Iranian authorities. They have not provided us with sufficient protection, as stipulated in international agreements. We therefore call on the Iranian authorities to assume their responsibility in that regard. We seek good relations with Iran based on the principles of good-neighbourliness and non-interference in other countries’ internal affairs. We call for the end of the Iranian occupation of the three Emirati islands
We assert that all nuclear weapons and weapons of mass destruction must be eliminated from the Middle East and that a date must be set for the international conference to create a Middle East free of nuclear weapons. The Kingdom is committed to the promotion and protection of human rights, in accordance with the principles of Islam. We call for the adoption of policies to reduce greenhouse gas emissions.
We also need to look at sources of energy as complementary and not as alternatives to other energy sources and in a way that would ensure sustainable development for all. In that regard, we note that the Kingdom has invested in developing new carbon capture technology in our effort to protect and preserve the environment.
We would also like to highlight the importance of the 2030 Agenda for Sustainable Development that was ratified by the General Assembly last year. We have launched our vision for 2030, which is based on the main principles of the 2030 Agenda, on Arab and Islamic cultures and traditions and on our geographic location. That vision is aimed at advancing our economy and achieved development in the fields of energy, industry, health, education, tourism and other fields.
In order to increase our non-oil exports and create the necessary conditions to attract local and international investment, we have also worked with the private sector so that it could become the State’s main partner. We have also provided essential services in health, education and housing.
We will spare no effort in working with the international community in order to achieve the good of humankind. We will continue to play our role at the humanitarian, political and economic levels. We will also seek to reform United Nations agencies and are confident that the Organization will be able to respond to tomorrow’s challenges so that future generations will enjoy peace, security and stability.
